internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc fip 4-plr-138655-02 date date legend the company state x date y company jurisdictions parent sub annuity separate_account annuity separate_account annuity separate_account life separate_account life separate_account plr-138655-02 annuity separate_account annuity separate_account affiliate dear this is in response to your submission dated date and subsequent submissions requesting rulings on behalf of the company concerning the treatment under sec_817 of the internal_revenue_code of direct investments in certain institutional mutual funds the non-public funds that are proposed to be made in connection with sec_457 eligible deferred_compensation plans sponsored by tax-exempt entities a the company facts the company is a life_insurance_company organized under the laws of state x until date it was named y company the company is licensed to conduct an insurance_business in jurisdictions the company is a wholly-owned subsidiary of parent the company is also registered as an investment adviser under the investment adviser act of and is registered as such with the securities_and_exchange_commission in this capacity the company acts as the investment adviser for certain of the non-public funds discussed herein the company represents that it is a life_insurance_company within the definition of sec_816 it joins with its subsidiary sub in the filing of a life life consolidated federal_income_tax return the company uses the accrual_method of accounting for federal_income_tax purposes and files its returns on a calendar_year basis b the contracts the company issues nonparticipating life_insurance and annuity_contracts the contracts which offer both fixed and variable investment options the variable_contracts as well as contracts offering solely fixed investment options the fixed contracts some of the contracts the qualified contracts are issued in connection with qualified_retirement_plans including group annuity_contracts issued to trustees of pension or profit sharing plans and trusts which qualify under sec_401 sec_401 contracts group annuity_contracts issued to trustees of qualified_plans established by self-employed individuals under sec_401 and c h_r contracts group annuity_contracts issued to state and local governments and to tax- exempt_organizations in connection with deferred_compensation plans under section plr-138655-02 sec_457 contracts group and individual annuity_contracts which qualify as individual retirement annuities within the meaning of sec_408 ira contracts and group and individual annuity_contracts which satisfy the requirements of sec_403 tsa contracts the company represents that the qualified contracts constitute annuity_contracts for federal_income_tax purposes except to the extent that sec_72 requires otherwise and are pension_plan_contracts within the meaning of sec_817 and sec_818 certain of the contracts are not issued in connection with a qualified_plan but rather are purchased with after-tax monies the non-qualified contracts the company represents that the non-qualified contracts are either annuity_contracts for federal_income_tax purposes except to the extent that sec_72 requires otherwise or life_insurance contracts within the meaning of sec_7702 the contracts are purchased with the payment of one or more premiums purchase payments for the fixed contracts each purchase payment is allocated to the fixed account maintained as part of the company’s general account for variable_contracts each purchase payment is allocated as directed by the policyholder among the contract's investment options the investment options available differ somewhat amongst the variable_contracts but all offer as investment options a fixed account option and one or more variable options the current value of a variable_contract at any time generally equals the sum of the amounts in the various investment options at any time before an annuity option is elected for those contracts that are annuity_contracts or before the death of an insured under a life_insurance_contract all or part of the current value may be transferred among the investment options subject_to certain limitations on the timing amount and frequency of such transfers the contracts that are annuity_contracts provide for payments under the applicable annuity options some of the variable_contracts provide annuity payments which are fixed variable or a combination of fixed and variable as the policyholder specifies and some of the contracts including all fixed contracts provide only fixed annuity payments the contracts that are annuities may also provide a death_benefit payable to the beneficiary upon the death of the annuitant c the separate_accounts amounts allocated to the variable options under the variable_contracts currently are invested in one of the following separate_accounts of the company plr-138655-02 amounts allocated to the variable options under some tsa contracts some ira contracts certain sec_457 contracts and under the non-qualified contracts that are annuities are held in annuity separate_account amounts allocated to the variable options under some tsa contracts some sec_401 contracts some ira contracts and most sec_457 contracts are held in annuity separate_account amounts allocated to the variable options under most sec_401 contracts and certain sec_457 contracts are held in annuity separate_account amounts allocated to the variable options under most of the company’s non-qualified contracts that are life_insurance contracts are held in life separate_account amounts allocated to the variable options under one of the company’s non-qualified contracts that is a life_insurance_contract issued to a state retirement_system are held in life separate_account amounts allocated to the variable options under certain sec_401 contracts and sec_457 contracts that invest in shares of certain publicly available mutual funds are held in annuity separate_account and amounts allocated to the variable options under a closed block of qualified contracts and non-qualified contracts that are annuities and that were assumed by the company pursuant to an assumption_reinsurance agreement are held in annuity separate_account the aforementioned separate_accounts were established pursuant to the insurance laws of state x for the purpose of segregating assets attributable to the variable portions of the contracts from other assets of the company annuity separate_account annuity separate_account annuity separate_account life separate_account and life separate_account are registered under the investment_company act of the act with the securities_and_exchange_commission as unit investment trusts pursuant to sec_3 a of the securities act of and sec_3 c of the act annuity separate_account and annuity separate_account are not registered with the securities_and_exchange_commission plr-138655-02 d the funds the assets of annuity separate_account sec_2 and and life separate_account sec_2 and currently may be invested in shares of several investment companies that are not available to the general_public the non-public funds each of the non- public funds is registered under the act with the securities_and_exchange_commission as an open-end investment_company ie each is a mutual_fund certain of the non-public funds are managed by the company or one of its affiliates while others are managed by unaffiliated entities the company represents that each of the non-public funds managed by the company or one of its affiliates qualifies as a regulated_investment_company within the meaning of sec_851 and is considered a segregated_asset_account within the meaning of sec_1_817-5 the company further represents to the best of its knowledge and belief that each of the non-public funds not managed by the company or one of its affiliates qualifies as a regulated_investment_company within the meaning of sec_851 and is considered a segregated_asset_account within the meaning of sec_1_817-5 pursuant to sec_1_817-5 all of the shares of the non-public funds are held either by segregated_asset accounts of insurance_companies or by interests otherwise allowed by sec_1_817-5 with the exception of those interests permitted under sec_1_817-5 public access to the non-public funds is available exclusively through the purchase of a variable_contract within the meaning of sec_817 and e also the company represents that the investments of the non-public funds managed by the company or one of its affiliates in which the non-qualified contracts can invest satisfy and will continue to satisfy the diversification requirements of sec_817 and the regulations thereunder further the company represents to the best of its knowledge and belief the investments in the non-public funds not managed by the company or one of its affiliates in which the non-qualified contracts can invest satisfy and will continue to satisfy the diversification requirements of sec_817 and the regulations thereunder assets held in annuity separate_account sec_3 and on behalf of certain sec_401 contracts tsa contracts and sec_457 contracts as well as the assets of annuity separate_account may be invested in shares of investment companies that are available to the general_public each of these funds is registered under the1940 act with the securities_and_exchange_commission as open-ended investment companies each qualifies as a regulated_investment_company and each is considered a segregated_asset_account under sec_1_817-5 plr-138655-02 e proposed arrangement for sec_457 non-governmental plans as a result of expanded deferral limits allowed by provisions of the economic_growth_and_tax_relief_reconciliation_act_of_2001 there has been increased interest in top hat deferred_compensation plans for tax-exempt organizations described in sec_457 in response to this interest the company has developed an arrangement the arrangement that combines administrative services in connection with such top hat plans along with a facility providing a variety of participant-directed investment options the arrangement consists of several agreements initially there is a plan services agreement under this agreement between the company and the plan_sponsor the company agrees to provide required participant record keeping and related_services in connection with the administration of the sec_457 plan as outlined in the plan services agreement these services may include plan installation services maintenance of individual_account records for each participant balancing and allocation of plan contributions to individual participant accounts monitoring contribution limits provision of quarterly statements for the plan_sponsor and participants processing of distributions and in-service withdrawals tax withholding and reporting providing toll-free phone and internet access to plan participants minimum_required_distribution processing and the calculating processing and distribution of lump sum and installment payments to participants consistent with the rules of sec_457 a variety of participant-directed fixed and variable investment options are offered under the arrangement a guaranteed fixed income investment option is offered to plan participants through a fixed deferred_annuity_contract the annuity_contract the annuity_contract is a group contract issued by the company to the plan_sponsor or to the trustee of a rabbi_trust discussed below separate record keeping accounts are maintained by the company with respect to amounts directed to the contract on behalf of each plan participant contributions to and distributions from the annuity_contract will be made at the direction of the plan_sponsor on behalf of plan participants in addition to the guaranteed investment option offered through the annuity_contract the arrangement offers direct investments in a variety of mutual funds administrative costs to plan sponsors may be lower through the direct investment in these funds rather than through indirect investment by the purchase of a variable_annuity contract investments on behalf of plan participants to these mutual_fund options will be made at the direction of the plan_sponsor by the trustee of a rabbi_trust established pursuant to a_trust agreement entered into between the plan_sponsor and a_trust institution the trustee the trustee will be the registered owner of the shares of the mutual funds generally affiliate an affiliate of the company will be the plr-138655-02 trustee under the arrangement although in some instances an unrelated trust institution may be utilized by the plan_sponsor where an alternate trustee is involved affiliate’s role will be that of a custodian to the trustee the trust has been established in order to provide a centralized facility for making direct mutual_fund investments with respect to the sec_457 plan and to offer additional security for plan participants the company represents to the best of its knowledge and belief that trust is a grantor_trust subject_to the provisions of sections of the code and the trust assets will remain subject_to the claims of the plan sponsor’s general creditors in the event of insolvency currently all of the funds offered under the arrangement are available for purchase by the general_public however subject_to the receipt of a favorable ruling the arrangement would also allow plan investments in institutional mutual funds that are not publicly available these options would include certain of the non-public funds that presently are available solely through the purchase of a variable_contract or through direct purchase by qualified_pension or retirement plans described in sec_1_817-5 and revrul_94_62 1994_2_cb_164 it is the proposed investment in the non-public funds under the arrangement that is the subject of this ruling_request subject_to certain limitations participants will be able to transfer investments between the fixed options under the annuity_contract and the mutual_fund investments made through the trust as well as among the various mutual_fund options at the time a participant retires or otherwise reaches a distributable event under the sec_457 plan amounts invested on behalf of the individual under the arrangement will be payable to the participant in a lump sum in installments or in the form of an annuity law and analysis for purposes of sec_457 of the code the term eligible_deferred_compensation_plan is defined in sec_457 as a plan established and maintained by an eligible_employer meeting certain requirements for purposes of sec_457 the term eligible_employer is defined in sec_457 as a a state political_subdivision of a state and any agency_or_instrumentality of a state or political_subdivision of a state and b any other organization other than a governmental_unit exempt from tax under this subtitle sec_817 of the code provides that for purposes of subchapter_l sec_72 relating to annuities and sec_7702 relating to the definition of life plr-138655-02 insurance_contract a variable_contract other than a pension_plan_contract which is otherwise described in sec_817 and which is based on a segregated_asset_account shall not be treated as an annuity endowment or life_insurance_contract for any period and any subsequent period for which the investments made by such account are not in accordance with regulations prescribed by the secretary adequately diversified sec_1_817-5 contains the diversification requirements for variable_contracts based on segregated_asset accounts sec_1_817-5 provides a look-through_rule for the application of the diversification requirements of sec_1_817-5 sec_1_817-5 provides that if the look-through_rule applies a beneficial_interest in a regulated_investment_company will not be treated as a single investment of a segregated_asset_account instead a pro_rata portion of each asset of the investment_company will be treated for purposes of sec_1_817-5 as an asset of the segregated_asset_account sec_1_817-5 provides that the look-through_rule of sec_1_817-5 shall apply to an investment_company if a all the beneficial interests in the investment_company other than those described in sec_1_817-5 are held by one or more segregated_asset accounts of one or more insurance_companies and b public access to such investment_company is available exclusively except as otherwise permitted under sec_1_817-5 through the purchase of a variable_contract solely for this purpose the status of the contract as a variable_contract will be determined without regard to sec_817 of the code and sec_1_817-5 of the regulations sec_1_817-5 provides that satisfaction of the requirements of sec_1_817-5 shall not be prevented by reason of beneficial interests in the investment_company that are iii held by the trustee of a qualified_pension or retirement_plan revrul_94_62 1994_2_cb_164 lists nine arrangements that qualify as a qualified_pension or retirement_plan for purposes of sec_1_817-5 specifically the list under revrul_94_62 includes a governmental_plan within the meaning of sec_414 or an eligible_deferred_compensation_plan within the meaning of sec_457 the company has represented that the retirement plans underlying the arrangement are nongovernmental eligible deferred_compensation plans within the meaning of sec_457 plr-138655-02 conclusion based on the facts presented and the representations made we hold satisfaction of the look-through_rule of sec_1_817-5 by taxpayer shall not be prevented by reason of beneficial interests in the non-public funds being held by an eligible_deferred_compensation_plan within the meaning of sec_457 under the arrangement offered by taxpayer except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter the code provides that it may not be used or cited as precedent this ruling is directed only to the taxpayer s requesting it sec_6110 of a copy of this letter must be attached to any income_tax return to which it is relevant in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely s donald j drees jr senior technician reviewer branch office of associate chief_counsel financial institutions products
